Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    809
    949
    media_image1.png
    Greyscale

Regarding claim 1, Lin (US 2019/0049689) discloses a lens module (Figs. 3A, 3B, 3C) comprising a lens barrel (210), and a lens group (as shown in Fig. 3C), a light shielding plate (230) and a first light shielding sheet received in the lens barrel (273), wherein, the lens barrel 
the second barrel wall comprises an annular groove provided in an inner wall thereof (examiner labeled Fig. 3C), the light shielding plate is partly received in the groove (as shown in Fig. 3C), the light shielding plate comprises a top surface adjacent to an object side (232a), the top surface partly supports the second lens (as shown in Fig. 3C), the light shielding plate, the second lens and the groove jointly form an accommodation space (examiner labeled Fig. 3C). 
Additionally, Ma (US 9,874,715), Cho (US 2014/0160581), Zhan (US 2017/0003473), and Chou (US 2017/0045735) each disclose a lens module comprising a lens barrel, and a lens group, a light shielding plate and a first light shielding sheet received in the lens barrel, wherein, the lens barrel comprises a first barrel wall with a light through hole and a second barrel wall crookedly extending from the first barrel wall.
Neither Lin nor any other available prior art documents teach or fairly suggest, alone or in combination the following: 
A lens module comprising a lens barrel, and a lens group, a light shielding plate…
“and the first light shielding sheet is completely received in the accommodation space”.
	Claims 2-12 are allowable due to dependency on independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872